Franklin App. No. 93APD11-1511. Reported at 78 Ohio St.3d 78, 676 N.E.2d 519. On joint motion for reconsideration. Motion granted.
The opinion in State ex rel. Burrows v. Indus. Comm. (1997), 78 Ohio St.3d 78, 676 N.E.2d 519, decided March 26, 1997, is corrected to read as follows:
The penultimate sentence of the last paragraph on page 79, 676 N.E.2d at 521, shall read:
“Per Curiam. * * * For the reasons that follow, we hold that R.C. 4123.57(A) imposes the forty-week waiting period for TTD paid specifically pursuant to R.C. 4123.56, notwithstanding that claimants cannot be paid living maintenance wage loss compensation and R.C. 4123.57(A) PPD at the same time.”
In the sentence above, the word “only” is deleted after the word “period.”
The last paragraph on page 82, 676 N.E.2d at 522, shall read:
“Having found that R.C. 4123.57(A) imposes the forty-week waiting period for TTD paid specifically pursuant to R.C. 4123.56, notwithstanding that claimants cannot be paid living maintenance wage loss compensation and R.C. 4123.57(A) PPD at the same time, we affirm the judgment of the court of appeals that grants a writ of mandamus to compel the commission’s further consideration of Burrows’s PPD application.”
In the paragraph above, the word “only” is deleted after the word “period.”
Finally, the headnotes to the opinion at page 78 are corrected by deleting the word “only.”
The above changes shall be made to bound volume 78 Ohio St.3d.
Moyer, C.J., Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, Resnick and F.E. Sweeney, JJ., dissent.